DETAILED ACTION

1.	Claims 1-18 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalsi et al (hereafter Kalsi)(US Pub. 2019/0042195).

5.	As to claims 1 and 10, Kalsi discloses an operation method of a matrix calculation device, comprising: 
pre-fetching at least one column of a first matrix from a storing unit of the matrix calculation device to act as pre-fetch data by a pre-fetch circuit of the matrix calculation device (fig. 3, pre-fetch buffer 348, column buffer for storing 346; and [0049]-[0050], execution of one column of matrix, column processing); pre-fetching at least one row of a second matrix from the storing unit to act as the pre-fetch data by the pre- fetch circuit; or pre-fetching at least one column of the first matrix and at least one row of the second matrix from the storing unit to act as the pre-fetch data by the pre-fetch circuit ([0227] and [0252]-[0253] pre-fetching); and 
deciding whether to perform multiply accumulate calculation on a current column of the first matrix and a current row of the second matrix through a multiply accumulate circuit of the matrix calculation device by a control circuit of the matrix calculation device according to the pre-fetch data ([0038] and [0048], and [0057] performed MAC operations).


Allowable Subject Matter
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182